NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10214

                Plaintiff-Appellee,             D.C. No.
                                                4:15-cr-00313-RM-BGM-1
 v.

EDUARDO SOSA,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding


                    Argued and Submitted September 12, 2017
                            San Francisco, California

Before: KOZINSKI and FRIEDLAND, Circuit Judges, and BENNETT, ** District
Judge.

      Eduardo Sosa challenges the denial of his motion to suppress, arguing that

Border Patrol Agents lacked reasonable suspicion to conduct an investigatory stop.

      An officer may conduct an investigatory stop of a person or vehicle if he has


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
reasonable suspicion to believe that criminal activity “may be afoot.” United

States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Sokolow, 490
U.S. 1, 7 (1989)). To determine whether a stop was supported by reasonable

suspicion, we look at the totality of the circumstances. Id. In the context of border

patrol stops, the factors we consider include: “(1) characteristics of the area; (2)

proximity to the border; (3) usual patterns of traffic and time of day; (4) previous

alien or drug smuggling in the area; (5) behavior of the driver, including ‘obvious

attempts to evade officers’; (6) appearance or behavior of passengers; (7) model

and appearance of the vehicle; and, (8) officer experience.” United States v.

Garcia-Barron, 116 F.3d 1305, 1307 (9th Cir. 1997) (quoting United States v.

Brignoni-Ponce, 422 U.S. 873, 885 (1975)). In addition, “the notoriety of a road

as an alien smuggling route . . . [is] a relevant factor supporting reasonable

suspicion.” United States v. Palos-Marquez, 591 F.3d 1272, 1277 (9th Cir. 2010).

      Here, the behavior of the men whom the car picked up, the location and

timing of the pickup, and the movement of the car, taken together, demonstrate that

the agents had reasonable suspicion to conduct the stop.

      AFFIRMED.




                                           2